Citation Nr: 0734419	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  05-05 495	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a chronic 
disability manifested by leg pain.

3.  Entitlement to service connection for residuals of a head 
injury.

4.  Entitlement to service connection for bilateral pes 
planus.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for a sleep disorder.

7.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.  In June 2006, the veteran notified VA that he had 
moved to Oregon and his claims files were transferred to the 
RO in Portland, Oregon.  In January 2007, the Board remanded 
the appeal for a hearing the veteran had requested.  And, in 
September 2007, the veteran testified at a hearing before the 
undersigned.  


FINDINGS OF FACT

1.  The preponderance of the competent evidence is against 
finding that the veteran currently has tinnitus, a chronic 
disability manifested by leg pain, or residuals of an 
inservice head injury.

2.  The preponderance of the competent evidence clearly and 
unmistakably shows that bilateral pes planus did not exist 
prior to entry onto active duty.  

3.  The preponderance of the competent evidence is against 
finding that bilateral pes planus, bilateral hearing loss, or 
a sleep disorder were present in-service; that these 
disorders are related to service; or that sensorineural 
hearing loss manifested itself to a compensable degree within 
one year following the veteran's separation from active duty.

4.  The veteran's service-connected disabilities are excision 
of left varicocele and status post left inguinal hernia 
repair, each rated as noncompensable.  

5.  The veteran's service-connected disabilities alone do not 
preclude him from obtaining and retaining all forms of 
substantially gainful employment. 


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred or aggravated during military 
service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).

2.  A chronic disability manifested by leg pain was not 
incurred or aggravated during military service or by an 
already service connected disorder.  38 U.S.C.A. §§ 1110, 
1131, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007).

3.  Residuals of a head injury were not incurred or 
aggravated during military service.  38 U.S.C.A. §§ 1110, 
1131, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

4.  Bilateral pes planus was not incurred or aggravated 
during military service.  38 U.S.C.A. §§ 1110, 1131, 1132, 
1153, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 4.57 (2007).

5.  Bilateral hearing loss was not incurred or aggravated 
during military service and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5100, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2007).

6.  A sleep disorder was not incurred or aggravated during 
military service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).

7.  The criteria for entitlement to a TDIU due to service-
connected disabilities have not been met.  38 U.S.C.A. §§ 
1151, 1155, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.16, 4.18 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified to submit all evidence in his 
possession, what specific evidence he is to provide, and what 
evidence VA will attempt to obtain.  VA thirdly has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in October 2002, prior 
to the appealed from June 2003 rating decision, along with 
the subsequent notice provided in March 2006 fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  Moreover, the notice 
provided in March 2006 provided notice of the type of 
evidence necessary to establish a disability rating and an 
effective date for the disability on appeal.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Under 38 U.S.C.A. § 5103(a) notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  To 
the extent that VA failed to follow this sequence, since the 
June 2003 rating decision the content of the notices provided 
to the appellant fully complied with the requirements of that 
statute.  The veteran has been afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
to include the opportunity to present pertinent evidence.  
Thus any error in the timing was harmless, the appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence of any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, a 
review of the record shows that the RO has obtained and 
associated with the record the veteran's service medical as 
well as all identified post-service records including all of 
the claimant's records from the VA Medical Centers in 
Portland, Cincinnati, Chillicothe, Salt-Lake City, and White-
City as well as his records from University Medical Center.  
As to the TDIU claim, the veteran was afforded VA 
examinations in April 2003 and May 2005.

As to the records the veteran recently testified were held by 
the Social Security Administration (SSA), VA adjudication of 
the appeal may go forward without a request for these records 
because the veteran also testified that these records were 
not generated in connection with a disability claim.  See 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty 
to assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim . . . [and] this duty is 
limited to specifically identified documents that by their 
description would be facially relevant and material to the 
claim").  

As to the record not including a VA medical opinions as to 
the diagnosis or origins of the service connection claims, 
the Board notes that the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) reviewed the relevant 
subsection of the regulation, 38 C.F.R. § 3.159(c)(4)(i)(A)-
(C), in Paralyzed Veterans of America, et. al., v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The 
Federal Circuit noted that the regulation, unlike the 
statute, contained a requirement that the claimant establish 
that he has suffered an event, injury, or disease in service 
in order to trigger VA's obligation to provide a VA medical 
examination or obtain a medical opinion.  The Federal Circuit 
found that the regulation properly filled a gap left in the 
statute.  The Federal Circuit referenced a preceding section 
of the statute, 38 U.S.C.A. § 5103A(a)(2), which indicates 
that VA is not required to provide assistance to a claimant 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The Federal Circuit 
found that, if the evidence of record does not establish that 
the veteran suffered an event, injury, or disease in service, 
no reasonable possibility exists that providing a medical 
examination or obtaining a medical opinion would substantiate 
the claim.  In making this finding the Federal Circuit noted 
the arguments made by the Secretary that "a medical 
examination or opinion generally could not fill the gap left 
by the other evidence in establishing a service connection."  
Paralyzed Veterans of America, et. al., 345 F.3d at 1356.  

In the instant appeal, the veteran contends, among other 
things, that his tinnitus, a chronic disability manifested by 
leg pain, residuals of a head injury, bilateral pes planus, 
bilateral hearing loss, and sleep disorder were caused by his 
military service.  As will be more fully explained below, his 
service medical records are silent for any complaints or 
clinical findings specifically pertaining to any of these 
disorders; the record does not show his ever being diagnosed 
with tinnitus, a chronic disability manifested by leg pain, 
or residuals of a head injury; and the record does not show a 
diagnosis of bilateral pes planus, bilateral hearing loss, or 
a sleep disorder for decades after his 1967 separation from 
service.  For these reasons, the Board finds that a medical 
opinion is not necessary to decide the claims, in that any 
such opinion could not establish the existence of the claimed 
in-service injury.  Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) (the Board is not required to accept a medical opinion 
that is based on the veteran's recitation of medical 
history).

Next, the Board finds that adjudication of the current appeal 
may go forward without the veteran first being provided 
notice of the recent amendments to 38 C.F.R. § 3.310 because 
such is not prejudicial error as these amendments essentially 
codified the United States Court of Appeals for Veterans 
Claims (Court) holding in Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993); Also see 38 C.F.R. §§ 19.9, 19.31 (2007).   

Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of his claims and adjudication of this appeal 
may go forward.

The Service Connection Claims

The veteran contends that he has tinnitus, a chronic 
disability manifested by leg pain, residuals of a head 
injury, bilateral pes planus, bilateral hearing loss, and a 
sleep disorder due to injuries he sustained while in military 
service.  As to the pes planus, he also claims that it pre-
existed military service and was aggravated by that service.  
As to the chronic disability manifested by leg pain, the 
veteran also claims that it is caused by his pes planus.  It 
is also requested that the veteran be afforded the benefit of 
the doubt.

Specifically, in written statements to the RO and/or in 
personal hearing testimony, the veteran reported that his 
hearing loss and tinnitus were caused by being in the gun 
turrets of the U.S.S. Neosho, without hearing protection, 
when she fired her 3 inch guns.  As to the leg pain, he 
testified that it was caused by his pes planus.  As to the 
head injury, he reported that he had had problems ever since 
being struck in the back of the head by another sailor while 
aboard the U.S.S. Neosho.  As to the pes planus, it was 
claimed that he entered service with a problem with pes 
planus which he self treated in-service with over the counter 
shoe inserts and which problems became worse during military 
service.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Certain specifically enumerated disease processes 
including sensorineural hearing loss, if manifest to a degree 
of 10 percent within one year after separation from active 
duty, may be presumed to have been incurred in service.  
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection may also be granted 
where disability is proximately due to or the result of 
already service-connected disability.  38 C.F.R. § 3.310.  
Service connection is also warranted when a service-connected 
disability aggravates a non-service-connected disorder.  
Allen, supra.

A veteran is presumed to have been in sound condition at 
service entrance except as to defects, infirmities, or 
disorders noted, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
service.  38 U.S.C.A. § 1132.  To rebut the presumption of 
soundness under 38 U.S.C.A. § 1132, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service, and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003; 69 Fed. Reg. 25178 
(2004).

When a veteran is claiming entitlement to service connection 
for pes planus, 38 C.F.R. § 4.57 provides as follows:

It is essential to make an initial 
distinction between bilateral flatfoot as 
a congenital or as an acquired condition.  
The congenital condition, with depression 
of the arch, but no evidence of abnormal 
callosities, areas of pressure, strain or 
demonstrable tenderness, is a congenital 
abnormality which is not compensable or 
pensionable.  In the acquired condition, 
it is to be remembered that depression of 
the longitudinal arch, or the degree of 
depression, is not the essential feature.  
The attention should be given to 
anatomical changes, as compared to 
normal, in the relationship of the foot 
and leg, particularly to the inward 
rotation of the superior portion of the 
os calcis, medial deviation of the 
insertion of the Achilles tendon, the 
medial tilting of the upper border of the 
astragalus.  This is an unfavorable 
mechanical relationship of the parts.  A 
plumb line dropped from the middle of the 
patella falls inside of the normal point.  
The forepart of the foot is abducted, and 
the foot everted.  The plantar surface of 
the foot is painful and shows 
demonstrable tenderness, and manipulation 
of the foot produces spasm of the 
Achilles tendon, peroneal spasm due to 
adhesion about the peroneal sheaths, and 
other evidence of pain and limited 
motion.  The symptoms should be apparent 
without regard to exercise.  In severe 
cases there is gaping of bones on the 
inner border of the foot, and rigid 
valgus position with loss of the power of 
inversion and adduction.  Exercise with 
undeveloped or unbalanced musculature, 
producing chronic irritation, can be an 
aggravating factor.  In the absence of 
trauma or other definite evidence of 
aggravation, service connection is not in 
order for pes cavus which is a typically 
congenital or juvenile disease.  

With hearing loss claims, the Board notes that it is 
important to point out that VA may only find hearing loss to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  

Presumption of Soundness

As to entitlement to service connection for pes planus due to 
it preexisting military service and being aggravated by that 
service, service medical records, which include the June 1963 
entrance examination and the June 1967 separation 
examination, are negative for complaints, diagnoses, or 
treatment for pes planus.  In fact, the first diagnosis of 
pes planus does not appear in the record until 1997- thirty 
years after the veteran's separation from military service.  
See VA treatment records dated from September 1980 to August 
2007.  Therefore, notwithstanding the veteran's testimony to 
the contrary, the Board finds that the record clearly and 
unmistakably shows that his bilateral pes planus did not 
exist prior to entry onto active duty.  Falzone v. Brown, 8 
Vet. App. 398 (1995); VAOPGCPREC 3-2003; 38 C.F.R. § 4.57.

Need for a Current Disability

As to entitlement to direct service connection for tinnitus, 
a chronic disability manifested by leg pain, and residuals of 
an inservice head injury, service medical records, which 
include the June 1967 separation examination, are negative 
for complaints, diagnoses, or treatment for any of the 
claimed disorders.  Post-service, while a March 1999 VA 
treatment record shows the veteran's complaints of having 
head problems since a 1968 neck injury and a August 2004 VA 
treatment record shows his complaints of leg pain, the 
records are likewise negative for a diagnosis of tinnitus, a 
chronic disability manifested by leg pain, and residuals of 
an inservice head injury.  See medical records dated from 
1980 to 2007.  Moreover, the veteran has not identified any 
other post-service medical record that could provide a 
current diagnosis.  

Therefore, because establishing direct service connection 
requires finding a relationship between a current disability 
and events in-service or an injury or disease incurred 
therein, the Board finds that entitlement to service 
connection for tinnitus, a chronic disability manifested by 
leg pain, and residuals of an inservice head injury must be 
denied.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303; 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

Likewise, because establishing secondary service connection 
requires a current disability, service connection for a 
chronic disability manifested by leg pain must also be denied 
on a secondary basis.  38 C.F.R. § 3.310; Allen, supra.

Need for a Nexus

As to entitlement to direct service connection for bilateral 
hearing loss, bilateral pes planus, and a sleep disorder, 
service medical records, including the June 1967 separation 
examination, are negative for complaints, diagnoses, or 
treatment for any of the claimed disorders.

Post-service, the record shows the veteran's complaints 
and/or treatment for bilateral hearing loss starting in 1993, 
bilateral pes planus starting in 1997, and sleep apnea 
starting in 2007.  See VA treatment records dated from 
September 1980 to August 2007.  

However, the claims files do not contain credible medical 
opinion evidence linking bilateral hearing loss, bilateral 
pes planus, and/or a sleep disorder to military service.  See 
38 C.F.R. § 3.303; Rabideau, supra.  In addition, given the 
length of time between the veteran's 1967 separation from 
active duty and first seen complaining of bilateral hearing 
loss in 1993, bilateral pes planus in 1997, and the sleep 
disorder in 2007, the Board finds that there is no competent 
evidence of continuity of symptomatology.  Maxson v. West, 
12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service.).  The presumptions found at 38 C.F.R. 
§§ 3.307, 3.309 also do not help the veteran because a 
diagnosis of sensorineural hearing loss is not found in the 
record in the first post-service year.  

Accordingly, the Board must conclude that the weight of the 
evidence is also against the claims for direct service 
connection for bilateral hearing loss, bilateral pes planus, 
and a sleep disorder.  See 38 C.F.R. § 3.303.

The TDIU Claim

As to the claim for a TDIU, the veteran and his 
representative claim that his service-connected disabilities 
make it impossible for the claimant to work.  It is also 
requested that the veteran be afforded the benefit of the 
doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As to a TDIU, controlling laws and regulations provide that a 
TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).

Initially, the Board notes that the veteran is service-
connected for excision of left varicocele and status post 
left inguinal hernia repair, each rated as noncompensable.  
Specifically, the record shows that an August 1995 rating 
decision granted service connection for excision of left 
varicocele and assigned a non compensable rating under 
38 C.F.R. § 4.104, Diagnostic Code 7599-7120 (varicose veins) 
(2007) and granted service connection for status post left 
inguinal hernia repair and assigned a non compensable rating 
under 38 C.F.R. § 4.114, Diagnostic Code 7338 (inguinal 
hernia).  

Because the veteran's combined disability rating for his 
service-connected left varicocele and inguinal hernia repair 
is 0 percent, he also does not meet the schedular criteria 
for a TDIU under 38 C.F.R. § 4.16(a).  Nevertheless, the 
Board must consider whether the case should be referred to 
the Director of the VA Compensation and Pension Service for 
extraschedular consideration under 38 C.F.R. § 4.16(b).  
Bowling v Principi, 15 Vet. App. 1, 10 (2001). 

In this regard, entitlement to TDIU on an extraschedular 
basis may be awarded if the veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disability.  38 C.F.R. § 4.16(b).  The 
issue is whether the veteran's service-connected disability 
precludes him from engaging in substantially gainful 
employment (i.e., work that is more than marginal, which 
permits the individual to earn a "living wage").  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  The fact that a veteran 
may be unemployed or has difficulty obtaining employment is 
not determinative.  The ultimate question is whether the 
veteran, because of his service-connected disorders, is 
incapable of performing the physical and mental acts required 
by employment, not whether he can find employment.  Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).  Moreover, an inability to 
work due to non-service-connected disabilities or age may not 
be considered.  38 C.F.R. §§ 4.14, 4.19 (2007).  In making 
this determination, VA considers such factors as the extent 
of the service-connected disabilities, employment, and 
educational background.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 
4.16(b), 4.19 (2007).

In this case, the record fails to show that the veteran's 
service connected disabilities cause him to be incapable of 
performing the physical and mental acts required by 
employment solely because of his service-connected disorders.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

While VA treatment records dated from 1997 and 1999 
documented the veteran's stay at a VA domiciliary as well as 
note that he had difficulty obtaining and/or maintaining 
employment, these records also noted that he was being housed 
at the domiciliary because of his non service connected 
substance abuse and uniformly pointed to his non service 
connected psychiatric and speech problems as the source of 
his employment difficulties.  Additionally, more 
contemporaneous medical records are silent as to his service 
connected disabilities interfering with his employment.  See 
VA treatment records dated from September 2002 to August 
2007; VA examinations dated in April 2003 and May 2005.  
Furthermore, the April 2003 VA examiner opined that the 
veteran's service connected disabilities had "minimal 
functional impairment on his ability to be employed in a 
sedentary position."  This opinion is of high probative 
value.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994) 
(the Board may not reject a claim for a TDIU without 
producing evidence, as distinguished from mere conjecture, 
that the veteran can perform work that would produce 
sufficient income to be other than marginal).

Accordingly, the Board finds that there is no indication that 
his service connected disabilities acting alone require 
exceptional treatment or extended time off from work, let 
alone preclude substantial gainful employment.  Therefore, 
the Board concludes the criteria for submission for extra-
schedular consideration are not met.  

Consequently, the Board finds that the preponderance of the 
evidence is against the claim for a TDIU.

Conclusion

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO, the claimant's statements to his 
physicians, or the personal hearing testimony.  While lay 
witnesses are competent to describe experiences and symptoms 
that result therefrom, because laypersons are not trained in 
the field of medicine, they are not competent to provide 
medical opinion evidence as to the diagnosis of a current 
disorder or a nexus to service.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, these statements 
are not probative evidence as to these matters on the issues 
on appeal.

Finally, the Board considered the doctrine of reasonable 
doubt.  However, the 
preponderance of the evidence is against the veteran's claims 
and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claims 
must be denied.


ORDER

Service connection for tinnitus is denied.

Service connection for a chronic disability manifested by leg 
pain is denied.

Service connection for residuals of a head injury is denied.

Service connection for bilateral pes planus is denied.

Service connection for bilateral hearing loss is denied.

Service connection for a sleep disorder is denied.

Entitlement to a TDIU is denied. 



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


